Citation Nr: 1442859	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1975 and from February 1976 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2013, the Board remanded the claims on appeal for additional development, to include a contemporaneous mental disorder examination.  In that decision, the long procedural history associated with this claim was summarized in detail in the "Introduction."  It will not be repeated here in its entirety.  It is important to note, however, that a January 2010 Board decision that denied the Veteran's claim for an increased rating was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Court Order (a single judge Memorandum Decision), the Court set aside the Board's decision that denied entitlement to a disability rating higher than 70 percent for MDD.  In February 2012, the Board again remanded this claim for further development and adjudication, in accordance with the latest Court Order.  It was also noted that the Veteran's TDIU was on appeal and also the subject of the remand.  

The following determinations are based on review of the Veteran's claims file in addition to her record in the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's case.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although, regrettably, as it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior January 2013 remand and to provide an adequate VA mental health examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  

Review of the record reflects that while numerous mental disorder examinations have been conducted in recent years, they have been found to be inadequate to address the claims on appeal.  Unfortunately, the May 2013 examination is also found to be lacking.  Specifically, it is noted that the Board's remand instructions in January 2013 including for the examiner to elicit from the Veteran a complete history of her mental health complaints and symptomatology, and note that, in addition to the medical evidence, the Veteran's lay statements were considered in rendering any opinions/conclusions.  

Review of the May 2013 VA examination report reflects that the Veteran reported that she had good days and bad days.  She still slept too much.  When not sleeping, she did household chores and tended a garden with her mother who she lived with.  She had not worked since her last exam.  At one time, she wanted to find work where she could work out of her home, but now she was not motivated to find employment as she was near retirement anyway.  She had found one job where she worked for 5 days, but she had to quit due to her knees.  She said that she felt "empty."  She mainly wanted to sleep but did enjoy her church activities.  There were no symptoms of panic disorder, mania, or psychosis.  She was appropriately groomed and her manner was cooperative.  Her speech was unremarkable, and her thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  Her mood was appropriate to context.  Her affect was mood congruent.  

The Veteran was oriented time three.  With regard to concentration, she inaccurately completed the serial 3 task.  She was able to spell a five letter word forward and backwards.  Her immediate retention was good.  Her judgment appeared adequate, and her insight appeared good.  

The May 2013 examination report reflects that the examiner found that the Veteran was functioning "pretty well" overall.  While her depression left her little motivation for work and depressive episodes interfered with work, it was also known that people with depression could benefit from the increase in activity and structure that work provided.  The Veteran's depression might interfere at times, but did not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodated physical limitations.  The examiner noted that when the Veteran stopped working in the past, it was due to her physical health problems and not her depression.  

It is argued by the Veteran's representative in an August 2014 brief presentation, and the Board agrees, that it is not evident that the May 2013 examiner considered the Veteran's lay statements.  Moreover, the Board notes that it is also open to interpretation as to whether a complete history of the Veteran's mental health complaints was obtained.  

Recently submitted VA records include a July 2014 mental disorder examination report which suggests a possible worsening of the Veteran's psychiatric symptoms.  Specifically, the examiner noted that he was the Veteran's treating physician for the past 5 years.  He noted that her depressive symptoms had fluctuated in nature and severity.  There were times when the symptoms were so severe that she had not been able to get out of bed except to go to the bathroom for periods of up to 72 hours.  The examiner opined that her psychiatric illness precluded her from being able to work.  

It is concluded that an additional and more detailed mental disorder examination is necessary in this case.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from VA facilities in Houston, Texas, since July 2014 and associate the records with the claims file.  

2.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the severity of the Veteran's service-connected MDD.  

The claims folder (to include access to records in any electronic file) and a copy of this remand must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder(s) has been reviewed.  

The examiner should perform any diagnostic tests deemed necessary.  

NOTE:  As noted in the body of this remand discussion above, the most recently conducted VA examination in 2013 was found to be inadequate primarily due to the 

examiner failing to meet the following requested instructions.  It is imperative that the examiner's report reflect compliance with these instructions: 

The examiner should elicit from the Veteran a complete history of her mental health complaints and symptomatology, and note that, in addition to the medical evidence, the Veteran's lay statements have been considered. 

To the extent possible, the examiner should separate symptoms due to major depressive disorder from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate. 

The examiner is also asked to assign a Global Assessment of Functioning (GAF) score.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.   

The examiner must clarify the extent, if any, of occupational impairment due specifically to the Veteran's service-connected major depressive disorder.  The examiner should be specifically asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment due to service-connected disability.  

Any and all opinions must be accompanied by a complete rationale.  In particular, the examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected MDD on her ability to obtain 

or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for employment in light of her past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  Then readjudicate the MDD and TDIU claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and her attorney a Supplemental SOC (SSOC) and provide them an opportunity to respond to it, before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

